THE   ATTORXEY       GIZSEW,~.
                           OF TEXAS


                            November 5, 1990




Honorable John Whitmire                 Opinion No.   JR-1238
Chairman
Intergovernmental Relations             Re: Jurisdiction of tran-
  Subcommittee on Urban Affairs         sit officers    in Harris
Texas State Senate                      County   (RQ-1907)
P. 0. BOX 12068
Austin, Texas 78711

Dear Senator Whitmire:

      You have requested our opinion about the effect of
recent amendments to article 1118x, V.T.C.S., which   relate
to the jurisdiction   of peace officers employed by      the
Metropolitan Transit Authority of Harris County   [hereafter
MTA] .

          Senate Bill 1744 of the 71st Legislature amended
SeCtiOn      13(c) of article 1118x as follows:

               (c) An authority may employ and commission
           its own peace officers with power to make
           arrests in all counties where the system is
           located when necessary to prevent or abate the
           commission of an offense against the laws of
           the state or a political    subdivision of the
           state when the offense or threatened    offense
           occurs on or involves the system of the
           authority, to make arrests in cases of an
           offense involving injury or detriment to the
           system, to enforce all traffic       laws   and
           investigate traffic accidents which involve or
           occur in the system, and to provide   emergency
           and public safety services to the system or
           persons who use the system.

              Any person, for an authority in which the
           principal city has a population of more than
           1.5 million   according to the most recent
           decennial  census, commissioned  under   this




                                  P. 6587
Honorable John Whitmire - Page 2   (JM-1238)




       section must be a certified peace officer who
       meets the requirements of the Texas Commission
       on Law Enforcement    Officer Standards    and
       Education, who shall file with the authority
       the sworn oath required of peace officers, and
       who is vested with all the powers, privileges,
       and immunities   of peace officers    in   all
       counties where the system is located, provides
       services, or is supported by a general   sales
       and use tax.

Acts 1989, 71st beg., ch. 671, 9 2, at 2216-17. The bill
also amended the definition of "system" in section 2(f) of
article 1118x to read as follows:

          (f) 'System' means all real and personal
      property of every kind and nature whatsoever,
      .owned, rented, leased, under the control of or
      operated or situated on property of, or held
      at any time by an authority for mass transit
      purposes,   including   (without limiting     the
      generality of the foregoing), land, interests
      in land, buildings, structures, rights-of-way,
      easements, franchises, rail lines, bus lines,
      stations, platforms, terminals, rolling stock,
      garages,   shops,    equipment  and   facilities
       (including vehicle parking areas and facili-
      ties), other facilities necessary     or .conve-
      nient for the beneficial     use and access of
      persons and vehicles to stations,     terminals,
      yards, cars, and buses, and control houses,
      signals and land, facilities and equipment for
      the protection    and environmental  enhancement
      of all such facilities, and, for an authority
      created before January 1, 1980, public parking
      areas, garages, facilities, and lots, and, for
      an authority in which the principal city has a
      population of more than 1.5 million    according
      to the most recent decennial census, the area
      within   the boundaries wherein     service    is
      provided or is supported by. a general      sales
      and use tax.

L   5 1 at 2216.

     The amendments make clear that "system" now has a
different meaning  for the Harris County MTA      (the only
authority in which Vhe~ principal city has a population  of
more than 1.5 millions) than it does for other transit




                              p. 6588
Honorable John Whitmire - Page 3   (JR-1238)




authorities.  In counties other than Harris,    "system"   is
limited to the actual property of the authority.     By  con-
trast, in Harris County, the %ystem"    includes the entire
geographical area within the limits of the authority.

     The bill analysis confirms this conclusion.   It states,
in part:

       Section & amends Subsection     (f), Section  2,
       Article   1118x,  VTCS,    by    expanding   the
       definition of 'system' to include property
       rented, leased, controlled    by or situated  on
       the property of an authority for mass transit
       purposes. ran
                   Fo
       citv of more than 1.5 -ion.*      \svstem I als
       bcludes  all nrooertv within the service area .

Bill Analysis, S.B. 1744, 71st beg. (1989) (emphasis added).

      As a consequence of the broadened definition of %ys-
tern" in Harris County, section 13(c) expands the jurisdic-
tion of transit authority peace officers in Harris County to
the entire geographical area of the MTA.      Section  13(c)
itself supports this view by requiring that~ an MTA transit
officer 'must be a certified peace officer."      It further
provides that he is Wested with all the powers, privileges,
and immunities of peace officers"  in every county in which
the MTA operates.     It is reasonable  to assume that the
legislature, in expanding the jurisdiction    of l4T.A peace
officers, would have insisted that they meet the standards
of other certified peace officers.

     Section 13(c) means that an RTA peace officer may make
arrests in any county in which the MTA operates as long as
the offense or threatened offense occurs within the MTA's
geographical boundaries.   Furthermore,   an MTA officer   is
empowered to enforce traffic laws and investigate     traffic
accidents that occur within its geographical boundaries, and
to provide emergency and public safety services within    the
area. We conclude that the recent amendments have had the
effect of expanding the jurisdiction      of peace officers
employed by the MTA to include the entire geographical   area
within which the MTA operates.

                        SUMMARy

          Article  1118x,   V.T.C.S.,  expanded   the
       jurisdiction of peace officers employed by the
       Harris County Metropolitan Transit Authority




                              p. 6589
                                                               ,
Honorable John Whitmire - Page 4     (JM-1238)                 .




       to include the entire.geographical    area within
       which the authority operates.




                                   JIM     MATTOX
                                   Attorney General of Texas

MARY KELLER
First Assistant Attorney General

Lou MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STRAKLEY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General




                              P- 6590